DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 10, 12, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104747649 (CN’649) in view of KR-20090131479 (KR’479) and US Patent Application 2002/0008601 to Yajima et al.
Re: claims 1 and 12.  CN’649 shows in figure 2 a magneto rheological damper as described in the title of the patent comprising:

a housing 22 extending along a center axis between a first or bottom opened end and a second or top
opened end and defining a fluid chamber 51, 52 extending therebetween for containing a working fluid;

an end cap 29 located at said first or bottom opened end and coupled to said housing for closing
said first opened end as shown;

a piston 42 slidably disposed in said fluid chamber dividing said fluid chamber into a
compression chamber 52 and a rebound chamber 51 with said compression chamber 52 extending
between said end cap 29 and said piston 42 and said rebound chamber 51 extending between said piston 42
and said second or top opened end;

a piston rod 41 extending along said center axis into said rebound chamber 51 between a
proximate end and a distal end with said proximate end being located outside said housing and
said distal end being coupled to said piston for movement between a compression stroke and a
rebound stroke as shown;

a magnetic field generator or bottom coil 25 adjacent said compression chamber and in an
abutment relationship with said end cap 29 via element 72 for generating a magnetic field to change the viscosity of
the working fluid; and

an extension portion 21 protruding radially outwardly from said housing and defining
a compensation chamber 282 and a channel 53 with said channel 53 being in fluid communication with said
compression chamber 52 via element 292 and said compensation chamber 282 for allowing the working fluid to flow
from said compression chamber 52 to said compensation chamber 282, but is silent with regards to the magnetic field coil generator being located in the compression chamber.
	KR’479 teaches in figure 2 the use of a magnetic field generator 40 being located in a compression chamber 71 in an MR damper.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the location of the magnetic field coil generator of CN’649 to have been in the compression chamber, in view of the teachings of KR’479, in order to provide a means of reducing the distance or obstruction between the MR fluid and the generator in order to more rapidly change the viscosity of the fluid upon activation of the generator.
CN’649, as modified, includes a spring in the form of a gas spring 61 abutting with the compression chamber 52 a part of which extending along the center axis between the piston 42 and particularly the bottom portion of which and the bottom portion of the end cap 29 for providing a spring force during the compression stroke wherein the end cap 29 and the magnetic field generator or bottom coil 25 define a bore extending along the center axis to receive the spring, but is silent with regards to the spring being a coil spring extending helically and the MR damper further including a center pole disposed in the bore, between the coil spring and the end cap and between the coil spring and the magnetic field generator, and secured to the end cap for protecting the end cap and the magnetic field generated, and wherein the center pole forms a magnetic gap to the magnetic field created by the magnetic field generator.
Yajima et al. teach in figure 8 the use of a coil spring 55 located in a chamber 42 of a magnetically driven device and extending helically along the center axis between a piston-like element 46 and an end cap 39 for providing a spring force with the device further including a center pole 48 disposed in a bore between the coil spring 55 and the end cap 39 and between the coil spring 55 and a magnetic field generator 32 and secured to the end cap for protecting the end cap and the magnetic field generator, and wherein the center pole 48 forms a magnetic gap to the magnetic field created by the magnetic field generator as shown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spring of CN’649, as modified, to have been a coil spring, in view of the teachings of Yajima et al., in order to provide an alternate spring force means that will not leak out of the device and that provides structural integrity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the MR damper of CN’649, as modified, to have included a center pole, in view of the teachings of Yajima et al., in order to provide a means of absorbing the magnetization to form a magnetic gap.    
Re: claim 2.  CN’649, as modified, teaches in figure 2 of CN’649 the limitation wherein the extension portion defines a passage 292 in fluid communication with the rebound chamber via elements 53 and 282, for allowing the working fluid to flow from the compression chamber to the rebound chamber.
Re: claim 3.   In an alternate interpretation the channel may be interpreted as the bottom half of element 53 and the passage may be interpreted as the top half of element 53 such that CN’649, as modified, teaches in figure 2 of CN’649 the limitation wherein the compensation chamber 282 is located adjacent to the second or top opened end of the housing 22 for or capable of containing a gas as broadly and functionally recited and the passage or top half of element 53 is located adjacent to the compensation chamber 282.
Re: claim 4.  CN’649, as modified, teaches in figure 2 of CN’649 the limitation wherein he end cap defines an orifice shown a the top of element 292 shown to the right of additional orifice 291 in fluid communication with the compression chamber 52 and the channel 53 to allow the working fluid to flow through the end cap during the compression stroke.
	Re: claims 7 and 13.  KR’479 teaches in figure 2 the use of an annular aperture shown at the bottom surface of piston 51.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottom of the piston of CN’649, as modified, to have included an aperture for receiving another one end of the coil spring, in view of the teachings of KR’479, in order to provide a means of centering the coil spring to prevent unnecessary lateral movement during compression and extension strokes. 
Re: claim 10.  CN’649, as modified, teaches in figure 2 of CN’649 in an alternate interpretation an extension portion 31 protruding radially and axially outwardly from the housing 22  and defining a compensation chamber 61, 62 and a channel 291 with the channel being in fluid communication with the compression chamber and the compensation chamber for allowing the working fluid to flow from the compression chamber and the compensation chamber with the damper including a gas cup 33 slidably disposed in the compensation chamber 61, 62 for providing additional damping force.
Re: claim 15. CN’649, as modified, teaches in figure 2 of CN’649 an extension portion 72 protruding radially outwardly from said housing 22 and defining a compensation chamber 53 and a channel 292 with said channel being in fluid communication with said compression chamber and said compensation chamber for allowing the working fluid to flow from said compression chamber to said compensation chamber.
Re: claim 16.  CN’649, as modified, teaches in figure 2 of CN’649 the limitation wherein the extension portion defines a passage 292 in fluid communication with the rebound chamber via elements 53 and 282, for allowing the working fluid to flow from the compression chamber to the rebound chamber.
Re: claim 17.   In an alternate interpretation the channel may be interpreted as the bottom half of element 53 and the passage may be interpreted as the top half of element 53 such that CN’649, as modified, teaches in figure 2 of CN’649 the limitation wherein the compensation chamber 282 is located adjacent to the second or top opened end of the housing 22 for or capable of containing a gas as broadly and functionally recited and the passage or top half of element 53 is located adjacent to the compensation chamber 282.
Re: claim 18.  CN’649, as modified, teaches in figure 2 of CN’649 wherein the end cap 29 defines an orifice 291 in fluid communication with the compression chamber 52 and the channel 53 allowing the working fluid to flow through the end cap during the compression stroke and the rebound stroke.
Re: claim 19.  CN’649, as modified, teaches in figure 2 of CN’649 in an alternate interpretation an extension portion 31 protruding radially and axially outwardly from the housing 22  and defining a compensation chamber 61, 62 and a channel 291 with the channel being in fluid communication with the compression chamber and the compensation chamber for allowing the working fluid to flow from the compression chamber and the compensation chamber with the damper including a gas cup 33 slidably disposed in the compensation chamber 61, 62 for providing additional damping force.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104747649 (CN’649) in view of KR-20090131479 (KR’479) and Yajima et al. as applied above, and further in view of US Patent 5725226 to Cabrerizo-Pariente.
CN’649, as modified, teaches in figure 2 of CN’649 the damper further including a gas cover 32 located in the compensation chamber 61, 62 and in indirect sealing engagement via the unlabeled seal as well as elements 29 and 31 with the housing 21 to close the compensation chamber, but is silent with regards to there being a charge valve coupled to the gas cover that is parallel to the center axis and is fluid communication with the compensation chamber.  
Cabrerizo-Pariente teaches in figure 1 the use of a charge valve 22 coupled to a gas cover 19 that is parallel to the center axis and in fluid communication with a compensation chamber 33 for introducing gas into the compensation chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the gas cover of CN’649, as modified, to have included a charge valve, in view of the teachings of Cabrerizo-Pariente, in order to provide a means of filling the compensation chamber with gas to provide a means to help push the damper fluid to its initial position.   

   
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments overcome the previous rejections.  However, upon further review Examiner notes that the subject matter in previously objected to claims 8 and 14 rewritten in independent form has been rejected using the Yajima reference as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 12, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657